Citation Nr: 9935191	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-05 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for hypertension.  

By an April 1994 rating action, the RO denied the veteran's 
claim of service connection for hypertension.  That same 
month, the RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  A 
previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  Consequently, the decision that follows includes 
a determination on the question of whether the previously 
denied claim should be reopened.

The Board also notes that the veteran appealed a May 1998 
rating decision that denied service connection for arthritis 
of the hips.  However, service connection was subsequently 
granted by an April 1999 rating decision.  Consequently, the 
only issue now before the Board is the hypertension claim.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
April 1994 RO rating decision.  The veteran was notified of 
the adverse determination, but did not initiate an appeal of 
the denial.

2.  Evidence received since the April 1994 denial bears 
directly and substantially upon the issue at hand and is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.

3.  Competent medical evidence has been presented that tends 
to link hypertension to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for hypertension is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for 
hypertension is not his first such claim.  Service connection 
for hypertension was denied by a rating action in April 1994.  
The veteran was notified of the denial, but did not initiate 
an appeal within the one-year period allowed and, as a 
result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  As a result, the 
Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the April 1994 
denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the April 1994 denial, and finds 
that new and material evidence has indeed been presented.  
The evidence available at the time of the April 1994 denial 
included the veteran's service medical records, which show 
that he had had what was later described as elevated blood 
pressure (BP) readings on numerous occasions.  In 
January 1985, his BP reading was 142/90.  In June 1985, his 
BP reading was 120/90.  In November 1988, his BP readings 
were 138/94, 132/90, and 122/90.  In February 1992, his BP 
reading was 152/92.  In October 1992, his BP readings were 
158/102, 134/96, 142/92, and 150/90.  In November 1992, his 
BP reading was 174/94.  In January 1993, his BP reading was 
152/92.  In February 1993, his BP reading was 150/92.  In 
May 1993, his BP reading was 148/96.  In June 1993, his BP 
reading was 156/96.  Thereafter, a November 1993 VA 
examination report revealed BP readings of 132/90, 130/90, 
and 128/94.  The examiner noted that the veteran was not on 
antihypertensive medication.

The veteran submitted his application to reopen his claim of 
service connection for hypertension in October 1997.  A 
September 1997 VA outpatient treatment record reveals that 
the veteran's BP reading was 156/93.  An October 1997 record 
reveals that his BP reading was 134/92.  The assessments 
included hypertension.

Correspondence from a private physician, dated in April 1998, 
indicates that, after reviewing the medical records, it was 
the physician's opinion that the veteran had met the criteria 
for hypertension on October 9, 1992.  The physician noted 
that the veteran had had three successive BP readings with a 
systolic reading in excess of 150 and a diastolic reading in 
excess of 90.  The physician referred to readings in 
February 1992 (152/92), on October 6, 1992 (158/102), and on 
October 9, 1992 (150/90).  The physician noted that a 
presumptive diagnosis of hypertension can be made when the 
average of three successive readings show that the diastolic 
average is greater than 90 millimeters mercury, which the 
physician noted was certainly reflected in the veteran's 
chart for the period of February 13, 1992, through June 2, 
1993.  The physician further opined that he was not the 
veteran's primary care physician and did not make the 
original diagnosis in the veteran's case.  The physician 
opined that, if the veteran's primary care physician had 
documented three recent BP readings which on average had 
exceeded the threshold acceptable for BP and, therefore, had 
diagnosed hypertension, then it was the physician's opinion 
that it was likely that the veteran's BP elevations during 
his military service were early stages of hypertension.  

What is different about the newly received evidence is that 
it now includes a medical assessment of hypertension and a 
private medical opinion on the etiology of any hypertension.  
This evidence is new and material as defined by § 3.156(a).  
It short, it tends to support the veteran's claim in a manner 
different from the evidence previously of record.  
Consequently, the April 1998 private medical opinion and 
October 1997 VA treatment record bear directly and 
substantially upon the issue at hand, and are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the private medical opinion and VA treatment report tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for hypertension is well 
grounded.  Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu, 2 Vet. App. at 
492.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps, 126 F.3d at 1468.

Hypertension is considered "chronic" within the meaning of 
38 C.F.R. § 3.307.  Consequently, if such disability is 
manifested to a compensable degree within a year of the 
veteran's separation from service, a presumption of service 
incurrence or aggravation applies.  38 C.F.R. §§ 3.307, 3.309 
(1999).

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  First, 
there is a medical assessment of hypertension which satisfies 
the requirement that there be current disability.  Second, 
service medical records show that the veteran had numerous BP 
readings which have been described as elevated by the 
physician who prepared the April 1998 letter, thereby 
satisfying the second requirement of a well-grounded claim.  
Finally, he has presented a private medical statement from a 
physician who suggests that the veteran's BP readings in 
service were likely an indication of the early stages of 
hypertension, if currently shown.  Based on this evidence, 
the Board finds the veteran has presented a well-grounded 
claim of service connection.  See Caluza, 7 Vet. App at 498.


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for hypertension having been submitted, 
the claim is reopened; to this extent, the appeal is granted.

The claim of service connection for hypertension is well 
grounded; to this extent, the appeal is granted.



REMAND

Because the Board has concluded that the claim of service 
connection for hypertension is well grounded, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; 
Epps, supra.

Although the veteran has submitted a private medical opinion 
dated in April 1998 which indicates that the veteran's BP 
readings during service may have been the early stages of 
hypertension, this physician also indicated that this opinion 
was somewhat qualified by the fact that the physician was not 
the veteran's treating physician and had not himself 
diagnosed hypertension.  The evidence of record does not 
contain a treating physician's diagnosis of hypertension but 
there is an assessment of such disability, as reflected by an 
October 1997 VA outpatient treatment record, and three 
elevated BP readings at the November 1993 VA examination.  

Since the evidence described above suggests, by implication, 
a possible relationship between what might be currently shown 
hypertension and service, the Board finds that further 
evidentiary development would be helpful to clarify the 
diagnosis and any such relationship to service.  In cases 
such as this, VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that includes a 
medical opinion as to whether the claimed disability is 
related to service.  Moore v. Derwinski, 1 Vet. App. 401, 
405-06 (1991).  Because he has not yet been afforded such an 
examination, a remand is required. 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for any 
hypertension since November 1993, that 
has not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the current nature of any hypertension.  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  The examiner should 
provide an opinion as to the medical 
probabilities that the veteran has 
hypertension that had its onset during 
service or that has been caused or 
aggravated by already service-connected 
disability.  A complete rationale for all 
opinions expressed should be provided.

4.  The RO should take adjudicatory 
action.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in 
September 1998.  38 C.F.R. § 19.31 
(1999).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

